office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 alwarren postu-127013-15 third party communication date of communication month dd yyyy uilc date date to danielle r dold associate area_counsel lb_i chicago from lewis k brickates chief branch associate chief_counsel income_tax accounting subject tax treatment of costs satisfying a regulatory authority condition for approval of merger this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer b c d company e subsidiary f g year company h city j regulatory board --------------------------- -------------------- -------- ------------------------------------------------------------------------------------------ -------------- -------------------------------------------- ------------------------------------- ---------------- ------- ------------------------------------- -------------------- --------------------------------------------------- postu-127013-15 -------------------- ------------------- ----------------------- -------------------------- -------------- -------------- ------- ----------------- ------- ---------------- ----------------- -------------------- ---------------- ----------------------------- -------------- ------------ ---------------------- ----------------------------------------------------------------------- date date date date state k m amount n amount o year amount p date amount q amount r s amount t u date v issue sec_1_263_a_-5 of the income_tax regulations regulations requires a taxpayer to capitalize an amount_paid to facilitate a transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction where a regulatory agency approves a merger subject_to certain conditions are the costs of activities undertaken in satisfaction of the regulatory agency’s conditions per se required to be capitalized under sec_1_263_a_-5 as amounts paid to facilitate a transaction conclusion where a regulatory agency approves a merger subject_to certain conditions the costs of activities undertaken in satisfaction of the regulatory agency’s conditions are not per se required to be capitalized under sec_1_263_a_-5 as amounts paid to facilitate a transaction facts taxpayer is a b holding_company its subsidiaries include regulated c companies engaged in d in year taxpayer and company e negotiated the basis for a merger company e owned among other interests a regulated c company company h this proposed merger required the approval of regulatory board on date taxpayer’s board_of directors approved the proposed merger on date taxpayer and company e submitted their first application to regulatory board for approval there were numerous submissions and hearings on the proposed merger during the following six months in date taxpayer and company e entered into a postu-127013-15 settlement with the state k city j and certain other interested parties in connection with the regulatory proceedings on date regulatory board approved the merger subject_to the following conditions an amount n rate credit for each company h customer the rate credit reduced company h’s revenue by amount o in year taxpayer made an amount p capital_contribution to company h to fund the rate credit the rate credit was made to customers of record on date an amount q contribution to a customer investment fund the fund was set up to provide long-term benefits to company h customers in the form of v payments totaling amount r to state k for development of an s a commitment to contribute amount t per year for u to charitable organizations and traditional local community support within state k on date company e was merged into taxpayer in a stock for stock transaction company h became a wholly-owned subsidiary of taxpayer law and analysis sec_162 of the internal_revenue_code generally allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business however sec_263 provides that no deduction is allowed for any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-5 of the regulations provides that a taxpayer must capitalize an amount_paid to facilitate certain transactions including an acquisition by the taxpayer of an ownership_interest in a business_entity if immediately after the acquisition the taxpayer and the business_entity are related within the meaning of sec_267 sec_1_263_a_-5 sec_1_263_a_-5 of the regulations provides further clarification concerning when an amount is paid to facilitate a transaction a n amount is paid to facilitate a transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances in determining whether an amount is paid to facilitate a transaction the fact that the amount would or would not have been paid but for the transaction is relevant but is not determinative postu-127013-15 the preamble to the proposed_regulations f_r c b which first introduced the concept of costs that facilitate a transaction provides further discussion concerning the relevance of the fact that an amount would not have been paid but for the transaction the facilitate standard is intended to be narrower in scope than a but for standard thus some transaction costs that arguably are capital under a but-for standard such as costs to downsize a workforce after a corporate merger including severance payments or costs to integrate the operations of merged businesses are not required to be capitalized under a facilitate standard while such costs may not have been incurred but-for the merger the costs do not facilitate the merger itself in requiring capitalization of the costs at issue the examining agent appears to rely primarily on a but-for test to argue that the costs in question are capital expenditures under sec_1_263_a_-5 the examining agent primarily relies on the conclusion that taxpayer would not have incurred the costs at issue but-for the merger while it would not be unreasonable to conclude that the costs at issue were incurred in order to obtain regulatory approval for the merger the mere fact that costs would not have been incurred but for the closing of a transaction identified in sec_1_263_a_-5 is not sufficient to determine that the costs facilitate the transaction as noted in the preamble to the proposed_regulations the facilitate standard is meant to be narrower than a but-for standard sec_1_263_a_-5 explains that costs are facilitative if they are incurred in investigating or otherwise pursuing the transaction the costs specifically identified as facilitative in sec_1_263_a_-5 are deal costs that is amounts paid to service providers such as investment bankers attorneys and transfer agents who undertake financial legal investigatory or administrative activities that are generally provided exclusively for the purpose of pursuing a transaction but which otherwise are not general operating costs of the target or acquirer see sec_1_263_a_-5 ex not all costs incurred because of a merger are facilitative for purposes of sec_1_263_a_-5 for example the purchase_price is not facilitative nor is an amount_paid to another party in exchange for tangible or intangible_property see sec_1_263_a_-5 in addition as noted in the preamble to the proposed_regulations costs to downsize a workforce after a corporate merger or costs to integrate the operations of merged businesses also are not facilitative in this case we do not have sufficient information to determine whether taxpayer incurred the costs at issue solely on account of the merger however most of the costs identified are in the nature of annual operating costs that a m company would incur as part of its normal business operations for example regulators commonly require m companies to charge set amounts to customers or provide customers with various postu-127013-15 credits additionally m companies frequently make annual contributions to charitable organizations or for local community support in the case of the costs identified that may not be in the nature of annual operating costs the payments to state k for the development of an s while not entirely clear it appears that the taxpayer may receive the right to intangible_property as a result of the payment as noted above under sec_1_263_a_-5 an amount_paid to another party in exchange for intangible_property is not an amount_paid to facilitate a merger the examining agent sets forth an alternative argument based on the fact that sec_1_263_a_-5 lists obtaining regulatory approval as an amount_paid that is inherently facilitative under sec_1_263_a_-5 obtaining regulatory approval includes preparing and reviewing regulatory filings it also includes attorneys’ fees to defend against lawsuits filed by regulators to halt a transaction even if those fees are incurred after the transaction is completed see sec_1_263_a_-5 ex the examining agent asserts that because regulatory board was required to approve the proposed merger and ordered taxpayer to pay the costs in question as a condition to its approval these costs are included with the costs incurred in obtaining regulatory approval the costs of obtaining regulatory approval include the costs of preparing for and appearing before a regulatory board the phrase regulatory approval should not be read so broadly that it includes any and all costs to address conditions that might be imposed by regulators in this case the costs at issue appear to be in the nature of annual operating or investment_expenses and not analogous to deal costs paid to service providers who assist with financing investigating documenting or otherwise administratively facilitating the transfer of property as noted above three of the four costs are commonly and frequently required by regulators and are annually incurred by m companies as part of their ordinary and recurring business operations in addition the fact that company e was previously making annual donations in the same amount as company e’s commitment to make future donations suggests a continuation of company e’s prior business practice finally as noted previously the fourth cost appears to be at least in part in exchange for intangible_property case development hazards and other considerations postu-127013-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call angella warren at if you have any further questions by _____________________________ lewis k brickates chief branch associate chief_counsel income_tax accounting
